

113 S315 RS: Paul D. Wellstone Muscular Dystrophy Community Assistance, Research and Education (MD–CARE) Amendments of 2013
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 478113th CONGRESS2d SessionS. 315IN THE SENATE OF THE UNITED STATESFebruary 13, 2013Ms. Klobuchar (for herself, Mr. Wicker, Mr. Sanders, Ms. Collins, Mr. Menendez, Mr. Isakson, Ms. Mikulski, Mr. Leahy, Mr. Lautenberg, Mr. Nelson, Mr. Schumer, Mr. Cochran, Mrs. Boxer, Mr. King, Mr. Bennet, Ms. Stabenow, Mr. Blunt, Mrs. Shaheen, Mr. Markey, Mrs. Gillibrand, Mr. Brown, Mr. Tester, Mr. Graham, Mr. Coons, Ms. Warren, Ms. Cantwell, Mr. Pryor, Mr. Booker, Mr. Franken, and Mr. Harkin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsJuly 23, 2014Reported by Mr. Harkin, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo reauthorize and extend the Paul D. Wellstone Muscular
		  Dystrophy Community Assistance, Research, and Education Amendments of
		  2008.1.Short
			 titleThis Act may be cited as
			 the Paul D. Wellstone Muscular
			 Dystrophy Community Assistance, Research and Education (MD–CARE)
			 Amendments of
			 2013.2.Initiative
			 through the Director of the National Institutes of HealthSection 404E of the Public Health Service
			 Act (42 U.S.C. 283g) is amended—(1)in subsection
			 (a)(1)—(A)by striking
			 Muscoskeletal and inserting Musculoskeletal;
			 and(B)by inserting
			 Becker, myotonic, facioscapulohumeral muscular dystrophy (referred to in
			 this section as FSHD), Congenital muscular dystrophy,
			 Limb-girdle muscular dystrophy, after Duchenne,;(2)in subsection
			 (b)—(A)in paragraph (2),
			 by inserting cardiac and pulmonary function, after
			 imaging, genetics,; and(B)in paragraph (3),
			 by inserting and sharing of data after regular
			 communication;(3)in subsection
			 (d)—(A)in paragraph
			 (2)—(i)in
			 the matter preceding subparagraph (A), by striking 15 and
			 inserting 18; and(ii)in
			 subparagraph (A), by striking children with muscular dystrophy, such as
			 the Department of Education and inserting children and adults
			 with muscular dystrophy, such as the Department of Education, the Social
			 Security Administration, the United States Administration for Community
			 Living; and(B)in paragraph
			 (4)(B), by inserting , and shall meet no less than two times per
			 calendar year before the period;(4)in subsection
			 (e)—(A)in paragraph
			 (1)—(i)in
			 the matter preceding subparagraph (A), by striking through the national
			 research institutes and inserting through the represented
			 Federal agencies; and(ii)in
			 subparagraph (A), by striking and rehabilitative issues, including
			 studies of the impact of such diseases in rural and underserved
			 communities and inserting public resources, and rehabilitative
			 issues, including studies of the impact of such diseases in rural and
			 underserved communities, health economic studies to demonstrate the
			 cost-effectiveness of providing independent living resources and support
			 to
			 patients with various forms of muscular dystrophy, and studies to
			 determine
			 optimal clinical care interventions for adults with various forms of
			 muscular
			 dystrophy; and(B)in paragraph (2),
			 by adding at the end the following:(F)The development
				of clinical interventions to improve the health of adults with
			 various forms of
				muscular dystrophy.;
				and(5)in subsection
			 (g), by striking for the various forms of muscular dystrophy by
			 prioritizing the achievement of the goals related to this topic in the
			 plan
			 under subsection (e)(1) and inserting and shall, not later than
			 6 months after the date of enactment of the Paul D. Wellstone Muscular Dystrophy Community Assistance,
			 Research and Education (MD–CARE) Amendments of 2013, in
			 coordination with appropriate Federal agencies, including relevant offices
			 within the Food and Drug Administration and supported by the National
			 Institutes of Health and Department of Defense, develop a plan to expedite
			 the
			 evaluation and approval of emerging therapies and personalized medicines
			 that
			 have the potential to decrease fatal disease progression across the
			 various
			 forms of muscular dystrophy.3.Surveillance and
			 research regarding muscular dystrophySection 317Q of the Public Health Service
			 Act (42 U.S.C. 247b–18) is amended—(1)in the second
			 sentence of subsection (b), by inserting before the period the following:
			 and ensure that the program captures data from different racial and
			 ethnic populations, and that such data are made publicly available to
			 investigators conducting public or private research on muscular
			 dystrophy; and(2)in subsection
			 (c), by adding at the end the following: The Secretary shall also foster
			 ongoing engagement and collaboration between the surveillance program and
			 centers of excellence..4.Information and
			 educationSection 5(c) of the
			 Muscular Dystrophy Community Assistance, Research and Education Amendments
			 of
			 2001 (42 U.S.C. 247b–19(c)) is amended by adding at the end the
			 following:(4)Update and widely
				disseminate existing Duchenne-Becker muscular dystrophy care
			 considerations for
				pediatric patients, develop and widely disseminate Duchenne-Becker
			 muscular
				dystrophy care considerations for adult patients, and develop and
			 widely
				disseminate acute care considerations for all muscular dystrophy
			 populations.
				The care considerations should build upon existing efforts
			 currently underway
				for congenital muscular dystrophy, fascioscapulohumeral muscular
			 dystrophy,
				limb-girdle muscular dystrophy, and myotonic muscular dystrophy,
			 and
				incorporate strategies specifically responding to the findings of
			 the national
				transitions survey of minority, young adult and adult communities
			 of muscular
				dystrophy
				patients..1.Short titleThis Act may be cited as the Paul D. Wellstone Muscular Dystrophy Community Assistance, Research and Education Amendments of
			 2014.2.Initiative through the Director of the National Institutes of HealthSection 404E of the Public Health Service Act (42 U.S.C. 283g) is amended—(1)in subsection (a)(1)—(A)by striking Muscoskeletal and inserting Musculoskeletal; and(B)by inserting Becker, congenital muscular dystrophy, limb-girdle muscular dystrophy, after Duchenne,;(2)in subsection (b)—(A)in paragraph (2)—(i)by striking genetics, at the second place it appears; and(ii)by inserting cardiac and pulmonary function, and after imaging,; and(B)in paragraph (3), by inserting and sharing of data after regular communication;(3)in subsection (d)—(A)in paragraph (2)—(i)in the matter preceding subparagraph (A), by striking 15 and inserting 18; and(ii)in subparagraph (A)—(I)by striking and the Food and Drug Administration and inserting , the Food and Drug Administration, and the Administration for Community Living;(II)by inserting and adults after children; and(III)by striking such as the Department of Education and inserting including the Department of Education and the Social Security Administration; and(B)in paragraph (4)(B), by inserting , but shall meet no fewer than two times per calendar year before the period; and(4)in subsection (e)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking through the national research institutes and inserting through the agencies represented on the Coordinating Committee pursuant to subsection (d)(2)(A); and(ii)in subparagraph (A)—(I)by inserting public services, before and rehabilitative issues; and(II)by inserting , studies to demonstrate the cost-effectiveness of providing independent living
			 resources and support to patients with various forms of muscular
			 dystrophy, and studies to determine optimal clinical care interventions
			 for adults with various forms of muscular dystrophy after including studies of the impact of such diseases in rural and underserved communities; and(B)in paragraph (2)(D), by inserting after including new biological agents the following: and new clinical interventions to improve the health of those with muscular dystrophy.3.Surveillance and research regarding muscular dystrophyThe second sentence of section 317Q(b) of the Public Health Service Act (42 U.S.C. 247b–18(b)) is
			 amended by inserting before the period the following: and, to the extent possible, ensure that data be representative of all affected populations and
			 shared in a timely manner.4.Information and educationSection 5(c) of the Muscular Dystrophy Community Assistance, Research and Education Amendments of
			 2001 (42 U.S.C. 247b–19(c)) is amended—(1)in paragraph (2)—(A)by inserting for pediatric and adult patients, including acute care considerations, after issuance of care considerations;(B)by inserting various before other forms of muscular dystrophy; and(C)by striking and at the end;(2)by redesignating paragraph (3) as paragraph (4);(3)by inserting after paragraph (2) the following:(3)in developing and updating care considerations under paragraph (2), incorporate strategies
			 specifically responding to the findings of the national transitions survey
			 of minority, young adult, and adult communities of muscular dystrophy
			 patients; and; and(4)in paragraph (4), as redesignated, by inserting various before other forms of muscular dystrophy.Amend the title so as to read: A bill to amend the Public Health Service Act relating to Federal research on muscular dystrophy,
			 and for other purposes..July 23, 2014Reported with an amendment and an amendment to the title